DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 July 2022 has been entered.
 
Status of Claims
This action is in response to the RCE filed 14 July 2022. 
Claims 25, 27-28, 49, 52, 56-59, 62-63, 66, 71-72, and 75 were amended 14 July 2022. 
Claims 25-35 and 49-75 are currently pending and have been examined. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 49, 63 and therefore their dependent claims 50-53, 64-67 and claim 75 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim limitation in claims 49 and 63 “discovering by the computer system the second patient profile by identifying a coexistence of simultaneous conditions that contribute to the plurality of values for the plurality of dimensions, the second patient profile including an objective to modify values for the plurality of dimensions based on a plurality of actions” is not in the specification. Further, for claim 75, the use of creating a vector of scores is described in paragraph 143, however there are no steps into how the vector of scores is created and that various data mining algorithms may be used, but not what creates the vector of scores. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 25-35 and 49-75 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 25-35 and 49-75 are drawn to a method, system and non-transitory machine-readable storage medium which are statutory categories of invention (Step 1: YES). 
Independent claims 25, 58, and 72 recite receiving, data from a first instance of a patient assessment tool on a client device, the received data indicating a first symptom experienced by a first patient or a first diagnosis of the first patient, building, a first patient profile based on the received data, analyzing, a plurality of patient profiles including the first patient profile using an Apriori algorithm, wherein the analysis using the Apriori algorithm comprises: identifying patterns in the plurality of patient profiles that relate genetic data to symptom data or diagnosis data including a genetic mutation that relates to the first symptom or the first diagnosis of the first patient, generating, a plurality of comorbidity profiles based on the identified patterns, wherein the identified patterns define the plurality of comorbidity profiles and each comorbidity profile is indicative of a presence of a comorbid symptom or diagnosis common to a first condition and a second condition and performing, an assessment based on data obtained from a second instance of the patient assessment tool used to build a second patient profile associated with a second patient such that an outcome of the assessment matches a second symptom or diagnosis to a comorbid symptom or diagnosis of one of the plurality of comorbidity profiles so as to associate the second patient profile with the matching comorbidity profile.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by managing interactions between multiple patients and their patient profiles in order to render a diagnosis (shown in Figure 4). If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices and/or managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
Further, the recited limitations, as drafted, under the broadest reasonable interpretation, cover mathematical relationships by calculating patterns from an apriori algorithm. If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships or mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
The judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including “computer system” and “non-transitory machine-readable storage medium”, are recited at a high level of generality (e.g., that the calculating and displaying is performed using generic computer components with instructions are executed to perform the claimed limitations). Such that they amount to no more than mere instructions to apply the exception using generic computer components. See: MPEP 2106.05(f). 
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic component cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 9, Figure 3 and 
Paragraph 183, where “[00183] Figure 9 is a block diagram illustrating a computing device operable to implement aspects of the disclosed technology according to some embodiments of the present disclosure. The computing device 24 may be a generic computer or specifically designed to carry out features of system 10. For example, the computing device 24 may be a system-on-chip (SOC), a single-board computer (SBC) system, a desktop or laptop computer, a kiosk, a mainframe, a mesh of computer systems, a handheld mobile device, or combinations thereof.”
Paragraph 188, where “[0188] As such, the computer programs typically include one or more instructions set at various times in various memory devices of a computer (e.g., computing device 24), which, when read and executed by at least one processor (e.g., processor 36), will cause the computer to perform operations to execute features involving the various aspects of the disclosed embodiments. In some embodiments, a carrier containing the aforementioned computer program product is provided. The carrier is one of an electronic signal, an optical signal, a radio signal, or a non-transitory computer-readable storage medium (e.g., memory 38).”
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with route, conventional activity specified at a high level of generality in a particular technological environment. 
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claims 35, 49-57 and 59-71, 73-75 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are directed to an abstract idea without significantly more. Claim 74 further recites a “Bayesian network” however this is shown to be used by an algorithm with no specificity in the specification para 141. These claims fail to remedy the deficiencies of their parent claims above, and therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Response to Arguments
The arguments filed 14 July 2022 have been fully considered. 
Regarding the arguments pertaining to the 112(a) rejection, these arguments are not persuasive. Applicant argues that in paragraphs 33 and 56-57 of the specification that  the coexistence of simultaneous conditions is present and that in paragraph 58 the comorbidities are assessed according to a plurality of dimensions such as intensity, frequency, and duration and receiving data values for each of these dimensions in paragraph 18. However, nowhere in the specification does it describe that the identifying a coexistence of simultaneous conditions contributes to the plurality of values for the plurality of dimensions. Comorbidities are assessed according to the plurality of values as described in the specification, but the coexistence of simultaneous conditions that contribute to the plurality of values for the plurality of dimensions is not recited in the specification.  
Further, Applicant argues that paragraphs 20-22 and 59-62 teach “the second patient profile including an objective to modify values for the plurality of dimensions based on a plurality of actions”. However, updating a patient profile by selecting a measurable goal is not a secondary patient profile that includes an objection to modify values. Formulating an assessment and treatment plan for the patient based on values and identifying a goal for the patient based on the values is not discovering a second patient profile that includes an objective to modify values for the plurality of dimensions based on a plurality of actions. The specification describes updating a patient profile, but fails to describe the second patient profile (that is discovered by identifying a coexistence of simultaneous conditions not by updating), including an objective to modify values for the plurality of dimensions based on a plurality of actions. 
Applicant further argues that in claim 75 the recitation that a comorbidity profile includes a vector of scores is not creating a vector of scores. The specification paragraph 143 describes that the included vector of scores are calculated using various data mining algorithms (i.e., the scores are created). Simply pointing to the vector of scores and not describing how they are created, creates a black box scenario. Where did the vector of scores come from in relation the system’s overall algorithm? They were created by various data mining algorithm is not sufficient for the invention. 
Regarding the 112(b) rejection, these arguments are persuasive. Applicant sufficiently amended the claims to overcome the 112(b) rejection and it has been withdrawn. 
Regarding the 101 rejection, these arguments are not persuasive. Applicant argues that the claims do not recite managing interactions between multiple patients and their patient profiles in order to render a diagnosis. However, building multiple patient profiles based on identified patterns to indicate a diagnosis is the claimed invention. Figure 4 shows that the invention compares multiple patient profiles to order to render a diagnosis, therefore falling under “Certain Methods of Organizing Human Activity”. Further, the use of an apriori algorithm to identify patterns in the plurality of patient profiles (i.e., calculating patterns) is a mathematical relationship. 
Further, the computing system is recited generically in the specification. The functions argued are representative of the abstract idea. The claims here are not directed to a specific improvement to computer functionality that amount to a practical application. Rather, they are directed to the use of conventional or generic technology in a well-known environment, without any claim that the invention reflects an inventive solution to a technical problem presented by combining the two. In the present case, the claims fail to recite any elements that individually or as an ordered combination transform the identified abstract idea(s) in the rejection into a patent-eligible application of that idea. 
Further, not every claim that recites concrete, tangible components escapes the reach of the abstract-idea inquiry. (See, e.g., Alice, 134). It is well-settled that mere recitation of concrete, tangible components that are generic is insufficient to confer patent eligibility to an otherwise abstract idea. In order to amount to an inventive concept, the components must involve more than performance of “’well-understood, routine, conventional activities’ previously known to the industry.” (Alice, 134 S. Ct. at 2359 (quoting Mayo, 132 S.Ct. at 1294)). The originally filed specification was investigated and found to support this conclusion.
The arguments pertaining to the 103 rejection are persuasive. Applicant has amended the independent claims to include “generating, a plurality of comorbidity profiles based on the identified patterns, wherein the identified patterns define the plurality of comorbidity profiles and each comorbidity profile is indicative of a presence of a comorbid system” overcomes the current prior art of record. A new search was found and the prior art reference of Dullen (US 2016/0198996 A1) was found, however Dullen does not teach a plurality of comorbidity profiles created in relation to a patient profile, Dullen teaches the comorbidity values are added into the original patient profile. The 103 rejection is withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dullen ( US 2016/0198996 A1) teaches the comorbidity values are added into the original patient profile..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A SASS whose telephone number is (571)272-4774. The examiner can normally be reached 7AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/ROBERT A SOREY/Primary Examiner, Art Unit 3626